In an action, inter alia, to enjoin the assignment of certified library media specialists as regular subject teachers and to declare this action to be a class action, the plaintiffs appeal from an order of the Supreme Court, Kings County, dated April 8, 1977, which granted a motion by defendants Nyquist and Sheldon for a change of venue from Kings County to Albany County. Order modified by adding thereto a provision that henceforth this action shall be treated as a proceeding under CPLR article 78. As so modified, *756order affirmed, without costs or disbursements. While this action seeks declaratory and injunctive relief, the complaint indicates that plaintiffs seek to review a determination by the State Commissioner of Education and to compel compliance with due process requirements as to their assignments to regular classroom teaching duties. The present action should therefore have been treated as a special proceeding under CPLR article 78 when Special Term properly directed its transfer to the Supreme Court, Albany County, pursuant to CPLR 506 (subd [b], par 2) (see Board of Educ. v Allen, 25 AD2d 659). Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.